Order entered January 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01505-CV

                         WILLIAM E. ROBINSON, JR., Appellant

                                               V.

                             BORAL WINDOWS LLC, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16397

                                           ORDER
       Before the Court is appellant’s January 11, 2019 motion for substitution of counsel. We

GRANT the motion and DIRECT the Clerk of the Court to remove Brett Lee Myers as

appellant’s counsel and substitute Donald E. Godwin, Shawn M. McCaskill, and W. Ira Bowman

in his place. We further DIRECT the Clerk to designate Mr. Godwin as lead counsel.

       We note the reporter’s record has not been filed despite a past-due notice being sent to

the reporter directing her to file the record no later than January 7, 2019. Accordingly, we

ORDER Stephanie Moses, Official Court Reporter for the 193rd Judicial District Clerk, to file

the record no later than January 24, 2019. We caution Ms. Moses that extension requests will be

disfavored.

       A copy of this order shall be sent to Ms. Moses and the parties.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE